Citation Nr: 1044599	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  04-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain with spondylolisthesis at L5-S1, from December 
21, 1957, through July 12, 1985.

2.  Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with spondylolisthesis at L5-S1, from July 13, 
1985, to January 27, 1994.


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from January 1956 to December 
1957.

This case has a lengthy appeal history.  This matter arises from 
a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio.  In this 
decision the RO granted an earlier effective date of December 21, 
1957, for the Veteran's lumbosacral strain with spondylolisthesis 
at L5-S1 and assigned a 10 percent rating.  The RO further 
increased the rating to 20 percent effective July 13, 1985.  
Thereafter, in June 2003, the case was before the Board at which 
time the Board construed correspondence from the Veteran, dated 
in May 2003, as a notice of disagreement to the assigned ratings 
for his back disability.  The Board thereafter remanded the 
matter to the RO for the issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Thereafter, in November 2003, the RO issued the Veteran a SOC and 
the Veteran submitted a timely substantive appeal in January 
2004, thereby perfecting the appeal of the issues of entitlement 
to higher than 10 and 20 percent initial ratings for the 
Veteran's low back disability for the periods covering December 
21, 1957, to July 12, 1985, and July 13, 1985, to January 27, 
1994, respectively.  In September 2005, the Board denied the 
appeal for higher initial ratings.       

The Veteran appealed the Board's September 2005 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  A 
Joint Motion for Remand was filed by the parties in November 2006 
and per a November 2006 CAVC Order, the September 2005 Board 
decision was vacated and the appeal was remanded to the Board for 
additional development and readjudication.  The Board again 
denied higher initial ratings for the Veteran's service-connected 
back disability in March 2007, and the Veteran again appealed the 
denial to the CAVC.  In a Memorandum Decision by the CAVC in July 
2008, the CAVC reversed the Board's March 2007 decision to the 
extent that it concluded that the Veteran was not entitled to 
initial disability ratings higher than 10 percent, from December 
21, 1957, through July 12, 1985, and 20 percent from July 13, 
1985, to January 27, 1994, pursuant to Diagnostic Codes (Codes) 
other than Codes 5292 , 5294 and 5295.  The March 2007 Board 
decision was accordingly vacated to this extent (and otherwise 
affirmed) and the matter remanded to the Board for 
readjudication.  In January 2009 and June 2010, the Board, in 
turn, remanded the matters to the RO for additional evidentiary 
and due process development and reajudication.  These matters are 
once again before the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At no point from December 21, 1957, through July 12, 1985, 
has the Veteran's service-connected lumbosacral strain with 
spondylolisthesis at L5-S1 been manifested by neurological 
manifestations productive of moderate intervertebral syndrome 
with recurrent attacks.

2.  At no point from July 13, 1985, to January 27, 1994, has the 
Veteran's service-connected lumbosacral strain with 
spondylolisthesis at L5-S1 been manifested by neurological 
manifestations productive of severe intervertebral syndrome with 
recurrent attacks and little intermittent relief.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the Veteran's service-
connected lumbosacral strain with spondylolisthesis at L5-S1 from 
December 21, 1957, through July 12, 1985, have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); see Diagnostic Code 5293 of 
the 1945 Loose Leaf Edition; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1965, 1976). 

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 20 percent for the Veteran's service-
connected lumbosacral strain with spondylolisthesis at L5-S1 from 
July 13, 1985, to January 27, 1994, have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); see Diagnostic Code 5293 of 
the 1945 Loose Leaf Edition; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1965, 1976). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
appellant was provided with initial notice of the VCAA with 
respect to his back in April 2009, which was after the December 
2002 adverse decision on appeal.  Therefore, it can be argued 
that the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all the 
VCAA requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996.

VA has fulfilled its duty to notify the appellant in this case.  
In the April 2009 letter, the RO informed the claimant of the 
applicable laws and regulations, the evidence needed to 
substantiate the claims decided herein, and which party was 
responsible for obtaining the evidence.  38 C.F.R. § 3.159; See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective as of 
May 30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23, 353-23, 356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  In short, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim. Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the appellant was 
provided with notice of the disability rating and effective date 
elements in the April 2009 VCAA letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
requesting that he provide information or evidence regarding 
medical treatment for his low back disability and requesting such 
evidence from the identified providers, as well as provide the 
appellant with the opportunity to attend a Board hearing which he 
declined.  The appellant was also afforded a pertinent VA 
examination in June 2009.  With respect to examinations, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
although the June 2009 VA examination report and an addendum 
opinion obtained in August 2009 was not adequate in which to 
properly evaluate the appellant's increased rating claims for his 
low back disability for the pertinent periods from December 21, 
1957, to July 12, 1985, and from July 13, 1985, to January 27, 
1994, a second addendum opinion obtained in March 2010 is deemed 
adequate for rating purposes.  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
concerning the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  Moreover, the appellant has not indicated that 
any additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the appellant 
indicated in writing in August 2009 that he had no additional 
information or evidence to support this claim and he requested 
that his claim be decided as soon as possible.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims on 
appeal and that adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the merits.



II.  Pertinent Facts

Service treatment records include a March 1957 record showing 
that the Veteran was hospitalized with a chief complaint of low 
back pain which had been increasing in severity over the past two 
and a half months.  Physical examination was within normal limits 
except for a prominent spinous process of S1 and mild 
paravertebral muscle spasm low in the lumbar region.  
Neurological examination of the lower extremities was negative.  
Routine laboratory studies were found to be within normal limits 
except for abnormalities of the lumbosacral spine reported as 
showing a defect in the pars interarticularis between L5 and S1 
with a very slight anterior subluxation of L5 on S1.  This was 
interpreted as indicating a spondylolysis but no 
spondylolisthesis.  The Veteran was placed on bed rest and 
treated with antispasmodics and sedation until he was 
asymptomatic with full range of motion.  He was diagnosed as 
having deformity, congenital, of joint (pars interarticularis L5 
and S1 bilateral), not line of duty, not misconduct.  Existed 
prior to enlistment.

A November 1957 consultation sheet shows that the Veteran had 
chronic low back pain with occasional questionable radiation into 
the left leg.  It also notes the Veteran's previous 
hospitalization in March 1957 for back trouble at which time the 
Veteran had been diagnosed as having spondylosis without 
spondylolisthesis.  The Veteran was recommended for an EPTE 
(existed prior to enlistment) discharge.  

A December 1957 disability examination report shows that the 
Veteran was given a medical disability discharge from service due 
to deformity congenital of joint "NEC" spondylolysis, L4, L5 
without spondylolisthesis, EPTE.  

In April 1958, the RO received a statement from the Veteran's 
spouse stating that she first noticed that the Veteran was having 
back trouble in service in February 1957 and that he was 
discharged from service in December 1957 because of his back 
problems.  She said that this condition was the same and seemed 
to be getting worse.  

An April 1984 private lumbar spine x-ray report reveals what 
appeared to be a spondylolysis defect in the vertebral arch of L5 
that was not associated with any significant degree of alteration 
of the posterior alignment.  The vertebra above the lumbosacral 
joint level was found not to be remarkable.  

A private lumbar myelogram report dated in May 1984 states that 
the only possible finding was some apparent asymmetry in the 
appearance of the nerve root sleeves or sheaths at the L5, S1 
level.  The radiologist noted that he believed this finding in 
and by itself was rather non-specific and non-diagnostic.  He 
went on to state that "[c]ertainly the underlying nerve root 
appears normal and there is no cut off sign, nonfiling or other 
abnormality associated with this.  No additional findings were 
demonstrated."

On file is a private medical report from Y. S. Lee, M.D. dated 
July 13, 1985.  In this report Dr. Lee reported that he initially 
saw the Veteran in April 1984 for low back pain of 26 years 
duration.  He noted that on initial evaluation there was local 
tenderness over the L5, S1 area and pain in the right sacroiliac 
area.  There was no paraspinal spasm and deep tendon reflexes 
were positive.  The Veteran was noted as demonstrating normal tip 
toe and heel stand alright.  Spine forward flexion was 45 
degrees, extension was full and straight leg raise and faber test 
right were positive.  Lumbar spine x-rays were noted as showing 
spondylolysis defect in the vertebral arch of L5, with mild 
anterior bony spur in the lumbar vertebrae L3.  Dr. Lee stated 
that a computed tomography (CT) scan performed in July 1985 
showed no diagnostic pathology over the L4, L5 disc space.  He 
said he did not see the Veteran again until May 1985 for 
continuing complaints of back pain and right leg weakness.  He 
added that at the Veteran's last visit in June 1985, the Veteran 
reported back pain and muscle spasms radiating to both legs for 
which he prescribed Tolectin.  

Private office notes from Pickaway Family Physician's, Inc., from 
1985 to 1987 include complaints of low back pain.  They also 
include entries in November 1985 noting decreased range of motion 
of the lumbar spine, tightness of the paralumbar musculature, and 
no sensory or motor deficits in the legs.  A November 1986 entry 
notes that the Veteran had been in a motor vehicle accident the 
night before and was experiencing the "usual pain in the right 
low back area radiating down his leg".  The examiner noted that 
there was no numbness or tingling or weakness in this leg.  He 
did note that the Veteran had had some tingling in the thumb and 
fingers of both hands recently, and that this was probably carpal 
tunnel syndrome.  Findings revealed usual tightness in the low 
back area and no sensory or motor deficits in the legs.  Findings 
in June 1987 revealed no flattening of the lumbar lordotic curve 
and limited forward bending with some discomfit on hyperextension 
and lateral bending.  Straight leg raises were essentially 
normal.  The assessment at that time was that the Veteran 
evidently still had chronic low back symptoms complex secondary 
to spondylolisthesis between L4 and L5.  A January 1987 entry 
advises the Veteran to continue with Robaxin (750 mg) for muscle 
spasm.    

In a "To Whom It May Concern Letter" dated in February 1987, 
V.G. Bolender, M.D., reported that the Veteran had chronic low 
back pain and he noted that lumbar x-rays, including those taken 
in April 1984, showed a congenital defect consisting of 
spondylolysis of L4, L5 without spondylolisthesis.  Dr. Bolender 
stated that he had been seeing the Veteran since November of 1985 
for treatment of low back pain which he felt was due to his 
underlying anomaly which had been aggravated by service.  He said 
there was no evidence of nerve root impingement and felt that the 
symptoms were primarily mechanical in nature, i.e, due to his 
spondylolysis.  He opined that the Veteran was disabled due to 
his chronic low back pain and that as a result of this disability 
he was unable to perform work that required stooping, bending, 
lifting or prolonged sitting and standing.  

A March 1994 VA Medical Certificate reflects the Veteran's 
complaint of low back pain.  

In June 2009, the Veteran underwent a VA examination for his 
back.  Neurological examination findings revealed lower extremity 
strength grade 5- proximally with back pain, and grade 5 
distally.  Sensation was intact to light touch with the exception 
of diminished light touch along the medial aspect of the 
Veteran's right leg.  Deep tendon reflexes were grade 1+ at the 
knees and absent at the ankles.  Straight leg raise was negative 
bilaterally.  The Veteran could go up and down on his toes five 
times.  He was given an impression of history of spondylosis, 
degenerative changes as noted in a 2004 myelogram, status post 
posterior fixation at L5 to S1, with postoperative changes, and 
spondylolisthesis of L5 on S1.  

In an addendum opinion in March 2010, the June 2009 VA examiner 
said that notes from Dr. Lee in 1985 indicated that a myelogram 
in 1984 showed nonspecific findings and x-rays showed 
spondylolysis at L5.  He said that it was also noted that the 
Veteran had local tenderness and flexion was limited to 45 
degrees.  He related that a subsequent visit (to Dr. Lee) noted 
that the Veteran had back spasm, but there did not appear to be 
any neurologic findings noted.  He further relayed that a note 
from Dr. Bolender in 1987 showed that Dr. Bolender thought the 
back pain was primarily mechanical in origin and he did not see 
any neurologic findings there either.  The VA examiner said that 
these were the only notes he could find (for the time period 
between December 21, 1957, to January 27, 1994) and that no 
mention had been made of neurologic findings.  He then went on to 
state that "thus as to when these findings first occurred.  I 
cannot resolve this issue without resort to mere speculation."  

III.  Law and Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practicably can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings applies under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is rated at 10 percent under Diagnostic 
Code 5292 from December 21, 1957, through July 12, 1985, for 
slight limitation of motion, and 20 percent under Diagnostic Code 
5292, from July 13, 1985, to January 27, 1994, for moderate 
limitation of motion.

As noted in the introduction above, the basis of the CAVC 
Memorandum that reversed and remanded a portion of the Board's 
March 2007 decision was to consider the Veteran's entitlement to 
initial disability ratings higher than 10 percent, from December 
21, 1957, through July 12, 1985, and 20 percent from July 13, 
1985, to January 27, 1994, pursuant to Diagnostic Codes other 
than under Codes 5292, 5294 and 5295.  In particular, 
consideration was required for rating neurological manifestations 
of the Veteran's service-connected back disability under 
Diagnostic Code 5293, as well as any other pertinent codes.  

A review of the relevant portions of the Rating Schedule shows 
that the pertinent diagnostic codes discussed below, namely Code 
5293, have remained the same between 1957 and 1994.  See 1945 
Schedule for Rating Disabilities, Loose Leaf Edition, effective 
April 1, 1946.  In 1965, the 1945 Rating Schedule was added to 
Title 38 of the Code of Federal Regulations as Part 4 of Chapter 
1.  See 29 F.R. 6,718 (May 22, 1964).  At that time, 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 were also added, which provided for rating 
functional loss, the joints and painful motion, respectively.  
38 C.F.R. Part 4 (1965).  However, the 1945 Rating Schedule also 
provided for consideration of functional loss with respect to the 
musculoskeletal system, to include functional loss due to pain 
and supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion as well as 
weakness.  See 1945 Rating Schedule, The Musculoskeletal System, 
Note 1.  The Board further notes that the holding in Deluca v. 
Brown, 8 Vet. App. 202 (1995) is not applicable during the time 
period under consideration.

Code 5293, as applicable during the dates at issue, provides for 
a 0 percent rating for intervertebral disc syndrome that is cured 
by surgery.  A 10 percent rating is warranted for intervertebral 
disc syndrome that is mild.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate with recurring 
attacks.  A 40 percent rating requires intervertebral disc 
syndrome that is severe with recurring attacks and intermittent 
relief.  A 60 percent rating is warranted for pronounced 
intervertebral disc syndrome; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.

The basis in which to consider the Veteran's back disability 
under Code 5293 is a little confusing with respect to whether 
higher initial ratings are warranted under Code 5293, versus 
additional, separate ratings under Code 5293.  In this regard, 
while the CAVC Memorandum Decision initially states that "[t]he 
Secretary concedes that remand is necessary to determine whether 
[the appellant] is entitled to higher disability ratings under a 
diagnostic code (DC) not considered by the Board", the 
Memorandum Decision goes on to state "[a]s conceded by the 
Secretary, the Board failed to discuss evidence of neurological 
findings relevant to a separate disability rating under DC 
5293."  However, the Board notes that the fact that the 
Memorandum Decision only mentions the criteria for a 60 percent 
rating under Code 5293 and no lesser criteria, the intent is to 
consider the Veteran's entitlement to a higher initial rating 
under Code 5293 as opposed to a separate rating under Code 5293.  
This determination is further bolstered by a precedent memorandum 
opinion of the General Counsel (GC) of the Department of Veterans 
Affairs that, although not issued until 1997, concluded that Code 
5293 involves limitation of range of motion.  The GC opinion goes 
on to state that a veteran cannot be rated under Code 5293 for 
intervertebral disc syndrome based upon limitation of motion, and 
also be rated under, for example, Code 5292, because to do so 
would constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses.  VAOPGCPREC 36-97.

It should also be noted that while the regulations for rating 
disabilities of the spine were revised, effective September 23, 
2002 (see 67 Fed. Reg. 54,345-49 (August 22, 2002)) and again, 
effective September 26, 2003 (see 68 Fed. Reg. 51,454 (Aug. 27, 
2003)), the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  That is, the Board can apply only the prior regulation 
to rate the Veteran's disability for periods preceding the 
effective date of the regulatory change, and the most favorable 
regulation will be applied after the date of regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  
Thus, the revised criteria are not for consideration in the 
instant appeal.

As noted above, for the period from December 21, 1957, through 
July 12, 1985, the Veteran's lumbar spine disability has been 
rated 10 percent disabling, and for the period from July 13, 
1985, to January 27, 1994, it has been rated 20 percent 
disabling.

With respect to higher ratings under Code 5293 for intervertebral 
disc syndrome, the Board finds that the pertinent evidence of 
record fails to indicate that the Veteran suffered from 
neurological symptomatology that would warrant a higher than 10 
percent rating from December 21, 1957, through July 12, 1985, or 
a higher than 20 percent rating from July 13, 1985, to January 
27, 1994, for his low back disability.  This is so since the 
medical evidence is simply not indicative of moderate 
intervertebral disc syndrome with recurring attacks at any point 
during the period from December 21, 1957, through July 12, 1985, 
or severe intervertebral disc syndrome with recurring attacks and 
intermittent relief at any point during the period from July 13, 
1985, to January 27, 1994.    

As the CAVC Memorandum Decision noted and as shown by the facts 
above, there is evidence by way of a May 1984 private lumbar 
myelogram report noting that "the only possible finding was some 
apparent asymmetry of the nerve root sleeves or sheathes at L5, 
S1 level".  However, this report goes on to state that this 
finding in and by itself was rather non-specific and non-
diagnostic.  This report further states that "[c]ertainly the 
underlying nerve root appears normal and there is no cut off 
sign, non filling or other abnormality associated with this.  No 
additional findings were demonstrated."  

In addition, while subsequent private medical records from 1985 
to 1987 reflect the Veteran's complaints of back pain and muscle 
spasms radiating down both legs and show that he was prescribed 
medication for these complaints, there are very few objective 
findings of neurological symptoms.  In this regard, although Dr. 
Lee noted in July 1985 that there was positive straight leg 
raise, he also noted that there was no paraspinal spasm and that 
a CT scan performed in July 1985 showed no diagnostic pathology 
over the L4, L5 disc space.  He further noted that the Veteran 
demonstrated normal tip toe and heel stand.  Records from 
Pickaway Family Physician's, Inc., during this period contain 
findings of no sensory or motor deficits in the legs, no numbness 
or tingling or weakness in the leg, and essentially normal 
straight leg raises.  There is also Dr. Bolender's February 1987 
report wherein he stated that he had been treating the Veteran 
for back complaints since 1985 and that there was no evidence of 
nerve root impingement.  He went on to remark that he felt that 
the Veteran's symptoms were primarily mechanical in nature.  

Furthermore, there is the addendum opinion by a VA examiner in 
March 2010 who, after examining the Veteran (in June 2009) and 
reviewing his claims file, concluded that while the Veteran 
exhibited neurological manifestations in 2009, he could not 
resolve the issue as to when these findings first occurred 
without resorting to speculation.  He explained that there were 
no neurological findings in the evidence for the period in 
question, i.e., for the period from December 21, 1957, to 
January 27, 1994.  He pointed out that Dr. Lee's 1985 notes 
showed that the 1984 myelogram revealed nonspecific findings and 
that while the Veteran was noted on a subsequent visit to have 
back spasms, there did not appear to be any neurologic findings 
noted.  He also referenced Dr. Bolender's 1987 note wherein Dr. 
Bolender found no neurologic findings and thought the back pain 
was primary mechanical in origin.  

In terms of functional loss and the Veteran's complaints of 
radiating pain, VA regulation specifically provides that 
functional loss due to pain must be supported by adequate 
pathology.  As the evidence does not support functional loss due 
to pain or weakness caused by neurological pathology for the 
periods in question, higher ratings under Code 5293 are not 
warranted for these periods.  See 1945 Schedule for Rating 
Disabilities, The Musculoskeletal System, Note 1; 38 C.F.R. 
§§ 4.40, 4.45.  

Other applicable diagnostic codes include Codes 5285, 5286 or 
5289.  However as it has not been contended or shown in this case 
that the Veteran has residuals of a fracture of the vertebra 
(Code 5285), complete bony fixation of the spine (Code 5286), or 
ankylosis of the lumbar spine (Code 5289), or neurological 
manifestations analogous to these criteria, the diagnostic codes 
pertaining to those disabilities are not applicable.

After reviewing the evidence, the Board must conclude that the 
criteria for ratings in excess of the current 10 percent for the 
period from December 21, 1957, through July 12, 1985, and 20 
percent from July 13, 1985, to January 27, 1994, for the 
Veteran's lumbosacral strain with spondylolisthesis at L5-S1 have 
not been met at any point under any of the applicable diagnostic 
codes for neurological symptoms, including Code 5293.  As the 
preponderance of the evidence is against these claims, the 
benefit-of-the doubt rule is not applicable and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain with spondylolisthesis at L5-S1, from December 
21, 1957, through July 12, 1985, is denied.

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with spondylolisthesis at L5-S1, from July 13, 
1985, to January 27, 1994, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


